[Cite as State ex rel. Andrews v. Chardon Police Dept., 137 Ohio St.3d 468, 2013-Ohio-4772.]




        THE STATE EX REL. ANDREWS, APPELLANT, v. CHARDON POLICE
                          DEPARTMENT ET AL., APPELLEES.
  [Cite as State ex rel. Andrews v. Chardon Police Dept., 137 Ohio St.3d 468,
                                    2013-Ohio-4772.]
Mandamus—Failure to timely appeal judgment denying writ—Judgment denying
        writ affirmed.
  (No. 2013-0816—Submitted August 20, 2013—Decided November 7, 2013.)
    APPEAL from the Court of Appeals for Geauga County, No. 2012-G-3074,
                                     2013-Ohio-338.
                                ____________________
        Per Curiam.
        {¶ 1} We affirm the Eleventh District Court of Appeals’ decision
denying Andrews’s request for reconsideration of a judgment rendered in a
public-records mandamus case.
        {¶ 2} Insofar as Andrews challenges the Eleventh District Court of
Appeals’ February 4, 2013 judgment denying his petition for a writ of mandamus,
he failed to file a timely appeal from that judgment. S.Ct.Prac.R. 6.01(A)(1). The
motion for reconsideration that Andrews filed in the court of appeals did not
extend his time to appeal that court’s judgment. State ex rel. Manuel v. Stenson,
126 Ohio St.3d 52, 2010-Ohio-2673, 930 N.E.2d 310, ¶ 1. Andrews cannot use
an appeal from a denial of his motion for reconsideration as a substitute for a
timely appeal from the judgment. Id.
        {¶ 3} Insofar as Andrews appeals the court of appeals’ denial of his
motion for reconsideration, that court lacked jurisdiction to consider a motion for
reconsideration and thus correctly denied the motion.                      A request for
reconsideration of a judgment rendered by an appellate court in an original action
                            SUPREME COURT OF OHIO




is a nullity because App.R. 26(A) is inapplicable. Phillips v. Irwin, 96 Ohio St.3d
350, 2002-Ohio-4758, 774 N.E.2d 1218, ¶ 5. Because the Eleventh District
lacked jurisdiction over his motion (and thus correctly denied it), we affirm. We
also dismiss appellees’ motion to dismiss as moot.
       {¶ 4} Based on the foregoing, we affirm.
                                                               Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                            ____________________
       John Mark Andrews, pro se.
       James R. Flaiz, Geauga County Prosecuting Attorney, and Bridey
Matheney, Assistant Prosecuting Attorney; and James M. Gillette, Chardon Law
Director and Police Prosecuting Attorney, for appellees.
                          ________________________




                                        2